Citation Nr: 0110828	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sexually 
transmitted diseases including herpes and Chlamydia.

3.  Entitlement to service connection for a gynecological 
condition.

4.  Entitlement to service connection for otitis media to 
include tinnitus.

5.  Entitlement to service connection for infertility.

6.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder, currently 
rated as 10 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected chronic low back strain, currently rated as 
10 percent disabling.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1997 and July 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, and from a March 1999 rating decision from the 
RO in Montgomery, Alabama.  The case is presently under the 
jurisdiction of the Montgomery, Alabama, RO.

In the June 1997 rating decision, the RO denied service 
connection for otitis media with tinnitus.  In the July 1997 
rating decision, the RO denied service connection for 
infertility secondary to a sexual trauma in service.  In the 
March 1999 rating decision, the RO denied service connection 
for migraine headaches and sexually transmitted diseases 
(STD) to include herpes and Chlamydia on the grounds that no 
new and material evidence had been submitted to reopen those 
claims which had been previously denied in final rating 
decisions in January 1995 and June 1997, respectively.  In 
the March 1999 rating decision, the RO also denied service 
connection for a gynecological condition and denied increased 
ratings for post traumatic stress disorder (PTSD) and for 
chronic low back strain, each rated 10 percent disabling.

In the notice of disagreement received by the RO in March 
1999, the veteran claimed service connection for a cervical 
spine disability.  This claim has not been developed or 
adjudicated by the RO, and it is not presently before the 
Board on appeal.  It is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Service medical records show that a diagnosis of 
"herpes" and "herpes simplex virus II, resolving" was 
rendered in service in November 1987.

2.  The RO denied the claim for service connection for STD 
including herpes and Chlamydia in a June 1997 rating decision 
on the basis that herpes was not shown to be a chronic 
condition.

3.  The veteran did not appeal the June 1997 denial of 
service connection for STD including herpes and Chlamydia 
within one year from the decision.

4.  Evidence received since the final denial of the claim 
consists of medical reports dated in August 1997 and April 
1999 showing diagnoses of cyst on the left labia and 
resolving herpes lesion right labia majora, respectively.

5.  Service-connected PTSD is manifested by occasional 
irritability and anger, a depressed mood, a chronic sleep 
impairment, and Global Assessment of Functioning (GAF) 
designations consistent with moderate symptoms.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying service connection 
for STD including herpes and Chlamydia is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the June 1997 rating decision 
denying service connection for STD including herpes and 
Chlamydia is new and material, and the veteran's claim for 
service connection for STD including herpes and Chlamydia is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).
3.  The criteria for an increased rating for 
service-connected PTSD to 30 percent, but not higher, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New And Material Evidence
To Reopen A Claim For Service Connection.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).  In order to reopen a claim which has been denied by 
a final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363. 

New And Material Evidence To Reopen A Claim For Service 
Connection
For Sexually Transmitted Diseases( STD)
Including Herpes And Chlamydia.

Background:  Service medical records reflect that the veteran 
was seen in November 1987 for the chief complaint of vaginal 
pain.  It was noted that she had been seen two days earlier 
and given cream for herpes and that she had been using it 
every three hours.  She complained of increased vaginal and 
lower pelvic pain.  The examiner called the lab, and tests 
for gonorrhea and Chlamydia had not been done.  The veteran 
reported having not been able to void since the night before.  
Objectively, the veteran was afebrile and in some discomfort.  
The external genitalia had multiple erythematous ulcers and 
there was positive edema.  The diagnosis was pelvic 
inflammatory disease and herpes.  Two days later, she was 
seen again and the vaginal ulcers were better.  The diagnoses 
included herpes simplex virus II, resolving.  A January 1988 
gynecologic cytology report showed no epithelial cell changes 
of herpes simplex virus in the present smear.  There were no 
further complaints or findings relevant to this condition 
shown by the service medical records.

The veteran did not claim service connection for ( STD) 
including herpes and Chlamydia when she filed her original 
claim in January 1995.  In October 1996, the RO received a 
statement from the veteran claiming service connection for 
STD as a result of being raped while on active duty.  She 
asked the RO to consider medical records attached to her 
statement to support her claim.  The RO noted that no medical 
records were attached to her statement, and so it wrote to 
the veteran in October 1996 and informed her that no medical 
reports were received with her claim.  The RO requested that 
she send the evidence or tell the RO where she received 
treatment for the claimed condition and the RO would assist 
her in obtaining the evidence.  The RO provided her with 
appropriate consent forms to authorize the RO to obtain 
private medical records, if any.  

In November 1996, the RO received a statement from the 
veteran in response to its letter with attached medical 
records.  The records include outpatient treatment records 
dated in November and December 1995 in which the veteran 
provided a history of contracting herpes and Chlamydia 
following a sexual trauma in service.  The RO denied the 
claim for service connection for STD including herpes and 
Chlamydia in a June 1997 rating decision.  In November 1997, 
the RO received a notice of disagreement from the veteran 
pertaining to the denial of a claim for service connection 
for tinnitus in the June 1997 rating decision.  The veteran 
did not disagree with the denial of the claim for STD 
including herpes and Chlamydia.
In December 1997, the veteran's representative submitted a 
notice of disagreement on her behalf with a rating decision 
dated July 24, 1997.  This rating decision did not pertain to 
the claim for service connection for STD including herpes and 
Chlamydia.  After disagreeing with the July 1997 rating 
decision, the veteran's representative stated, "The 
following issues are for consideration:" and then listed 
four "issues", none of which had been adjudicated in the 
July 1997 rating decision.  One of the issues stated was 
"Genital herpes as secondary to sexual assault."

Because no disagreement was expressed with the June 1997 
rating decision denying her claim for service connection for 
STD including herpes and Chlamydia, the RO construed the 
statement from the veteran's representative as a request to 
reopen the claim for service connection for STD including 
herpes and Chlamydia.  Several outpatient treatment reports 
were received in conjunction with the veteran's many claims.  
In December 1997, the RO received a treatment report, dated 
in August 1997, showing that the veteran reported to a clinic 
with a history of genital herpes contracted during a sexual 
assault.  She stated that she had outbreaks approximately 
three or four times annually.  This time, the veteran denied 
prodrome or vesicle formation but reported largely solitary 
lesion of left labia minora, non pruritic, painful, non-
vesicular.  Objectively, the veteran was in no acute 
distress.  The external genitalia were normal except for a 
3mm solitary cystic structure left labia minora.  The 
assessment was cyst, left labia minora.  The veteran was 
given an ointment to apply to the area.

In March 1999, the RO denied service connection for STD 
including herpes and Chlamydia on the grounds that no new and 
material evidence had been submitted to reopen the claim.  
Specifically, the RO noted that the claim had been denied 
previously because it was determined that a chronic condition 
was not found.  The RO observed that treatment records showed 
that the veteran was seen for a cyst of the left labia in 
August 1997 and concluded that no evidence had been submitted 
to show continued treatment for herpes since discharge from 
service.

In November 1999, the Board received evidence from the 
veteran including Progress Notes dated in April 1999 showing 
that the veteran was seen for resolving herpes lesion of the 
right labia majora.
Analysis:  The RO denied the claim for service connection for 
STD including herpes and Chlamydia because, although the 
veteran received treatment for herpes in service in 1987, 
there had been no further medical evidence of the disorder, 
and the RO therefore concluded that the disorder was not a 
chronic condition but had resolved with treatment in service.  
The medical evidence received since the final denial of 
service connection for herpes showing treatment for a cyst of 
the left labia in August 1997 and showing a diagnosis in 
April 1999 of resolving herpes lesion of the right labia 
majora is new and material evidence because it was not 
previously before agency decisionmakers, it bears directly 
and substantially on the specific matter under consideration, 
and, in connection with evidence previously assembled, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Concerning the significance of the new evidence, the Board 
notes that, although it did not conclusively show that the 
disorder requiring treatment in August 1997 and in April 1999 
was the same disease that was treated in service in November 
1987, the Board concludes that the new evidence -- especially 
the April 1999 report which showed a diagnosis of herpes -- 
is relevant to the question of whether the herpes diagnosed 
in service was a "chronic" condition such that 
manifestations of herpes at a later date may be said to be 
symptoms of the same disease diagnosed as herpes in November 
1987 in service.  Accordingly, the Board concludes that the 
August 1997 and April 1999 reports do constitute new and 
material evidence.  The questions that remain about the 
chronicity of the disorder because of the absence of any 
medical evidence of the disease for more than ten years 
should be resolved by obtaining a medical opinion on remand.  
Therefore, the Board has remanded the claim below to obtain 
that opinion.

Increased Rating For PTSD.

Background:  In October 1997, the RO received a claim for the 
veteran for an increased rating for service-connected PTSD, 
rated as 10 percent disabling.  In February 1996, the veteran 
had undergone a VA PTSD examination in which the examiner had 
rendered the diagnosis of PTSD and had assigned a Global 
Assessment of Functioning (GAF) designation of "85", a 
designation indicating a range of symptoms between absent or 
minimal symptoms and a state where, if symptoms were present, 
they were transient and expectable reactions to psychosocial 
stressors.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).  Outpatient treatment records 
dated in September 1996 show that the veteran was seen in a 
VA Mental Health Clinic for "nervous problems."  She 
reported that her primary concern was sleep difficulties.  
The examiner noted that the veteran was pleasant and engaging 
and showed the normal range of affect.  Although she had 
experienced distressing events in the past, she was able to 
push these into the background.  There was no evidence of 
disturbance in thinking or in judgment.  She was oriented in 
all three spheres.  The veteran reported that medication 
provided by the Women's Clinic was helpful with sleeping, and 
the examiner recommended that she change the timing of the 
dose.  The veteran stated that she preferred not being in 
therapy at this time and that she would call the clinic if 
she changed her mind about therapy.

A December 1997 VA Medical Record reflected that the veteran 
was seen in a Mental Health Triage.  She reported that her 
husband was withdrawing from her since she recently told him 
that she had contracted herpes as a result of a rape in 
service.  The veteran reported that she had been diagnosed 
with PTSD as a result of having been raped.  She denied 
suicidal or homicidal ideation and she appeared alert and 
oriented times three.  An appointment was scheduled for the 
veteran to be screened for a sexual trauma treatment program.

A July 1998 Medical Record reflected that the veteran had 
been referred for evaluation by the PTSD Clinical Team (PCT) 
which is a specialized outpatient clinic.  The veteran gave a 
history of having been in the Persian Gulf but not directly 
involved in combat, and she also provided the history of 
having been raped in service.  She reported recurring 
nightmares about the rape, sadistic thoughts about how to 
punish the rapist, a desire to isolate when she gets very 
angry or irritated, sleep disturbances, and flashbacks of 
people who were burned or injured in the Persian Gulf.  The 
examiner noted that the veteran reported many of the symptoms 
associated with PTSD.  An August 1998 Medical Record showed 
that the veteran was to begin participating in a PCT Core 
Program which was twelve weeks of group therapy.  The 
diagnosis was "severe and chronic PTSD".

In September 1998, the veteran was seen in Mental 
Health/Psychiatry Clinic for an examination.  On mental 
status examination, the veteran was alert, oriented, 
cooperative with the examination with good eye contact.  Her 
speech was fluent with normal rate and tone.  Her affect was 
mild constricted; however, she was able to smile and express 
some range.  Her mood was "o.k. . . . kind of tired" with 
reported intermittent episodes of irritability and 
depression.  Her thought processes were logical and linear 
with tight associations.  There was no paranoid or delusional 
thought content and no homicidal or suicidal ideation.  
Insight and judgment were good.  The examiner diagnosed PTSD, 
chronic, and depressive disorder not otherwise specified.  
The GAF designation was 60 for moderate symptoms.

Notations of individual therapy sessions dated in October and 
November 1998 showed that the veteran reported no troublesome 
PTSD symptoms during those weeks.

On December 1, 1998, the veteran underwent a psychiatric 
examination in the Mental Health/Psychiatry Clinic.  On 
mental status examination, the veteran was alert, oriented, 
cooperative with the examination with good eye contact.  
Speech was fluent with normal rate and tone.  Her affect was 
angry, irritable, dysphoric with mildly constricted range.  
Mood was more irritable and depressed.  Thought processes 
were logical and linear with tight associations.  There was 
no paranoid or delusional thought content and no homicidal or 
suicidal ideation.  Insight and judgment were good.  The 
examiner diagnosed PTSD, chronic, and depressive disorder not 
otherwise specified.  The GAF designation was 60 for moderate 
symptoms.

On December 19, 1998, the veteran underwent a VA psychiatric 
examination for compensation and pension purposes.  On mental 
status examination, the examiner noted that the veteran 
smiled often and easily.  She appeared an unlikely subject to 
be prone to violent temper outbursts.  She was fairly willing 
to provide information and would do so in a relevant and 
coherent manner.  Her orientation was good and she did not 
display any significant memory gaps or problems with 
short-term memory.  She stated that medications that she had 
been provided since September 1998 had made a significant 
change in her life and that her husband had noticed that she 
was less hostile with the medicine.  In focusing on her poor 
impulse control, she admitted to feelings of extreme anger 
and hate.  Her train of thought remained focused and 
well-associated.  Judgment may have been impaired only in as 
far as lack of impulse control.  The examiner diagnosed PTSD, 
chronic, mild, of late onset, secondary to a rape that 
occurred in 1987 according to the veteran's own account.  The 
examiner also diagnosed a mild social phobia.  Although the 
examiner used the term "mild" to describe both PTSD and 
social phobia, the examiner assigned a GAF designation of 
"56" indicating functioning between serious and moderate 
symptoms, slightly more toward moderate symptoms.  

In January 1999, the veteran underwent a psychiatric 
examination in the Mental Health/Psychiatry Clinic.  On 
mental status examination, the veteran was alert, oriented, 
cooperative with the examination with good eye contact.  
Speech was fluent with normal rate and tone.  Her affect was 
calmer, somewhat brighter, with broader range.  Mood was 
calmer and less depressed.  Thought processes were logical 
and linear with tight associations.  There was no paranoid or 
delusional thought content and no homicidal or suicidal 
ideation.  Insight and judgment were good.  The examiner 
diagnosed PTSD, chronic, and depressive disorder not 
otherwise specified.  The GAF designation was "60" for 
moderate symptoms.

In March 1999, the RO denied the claim for an increased 
rating for PTSD.  In the March 1999 notice of disagreement, 
the veteran noted the criteria for evaluating PTSD from the 
VA Schedule for Rating Disabilities and noted that, given the 
GAF designations of 56 or 60 that had been assigned, "[a]t a 
minimum, either the 30 or 50 percent evaluations are in 
order."  In May 1999, the RO issued a statement of the case, 
providing the veteran with notice of the criteria for 
evaluating mental disorders, including PTSD, in the VA 
Schedule for Rating Disabilities.  In June 1999, the veteran 
submitted a substantive appeal.

In November 1999, the Board received additional evidence from 
the veteran along with a waiver of the veteran's right to 
have the RO review this evidence in the first instance.  
38 C.F.R. § 20.1304(c).  The evidence consisted of duplicate 
copies of the progress notes dated in November 1998 which 
stated that the veteran had reported no troublesome PTSD 
symptoms during those weeks.  However, each progress note now 
also contained an addendum, dated in June 1999, made by the 
Psychology student who had written the original notes, that 
stated that the references to "no troublesome PTSD 
symptoms" should be changed to indicate that the veteran 
continued to experience persistent symptoms of PTSD such as 
increased arousability, specifically irritability and 
hypervigilence, intrusive memories of the rape, and problems 
with trust and intimacy.  No reason was given for the changes 
to the original notes.

The additional evidence also included a copy of the March 
1999 examination already of record and a new examination, 
conducted at the Mental Health/Psychiatry Clinic in June 
1999.  On mental status examination, the veteran was alert, 
oriented, cooperative with the examination with good eye 
contact.  Speech was fluent with normal rate and tone.  Her 
affect was dysphoric with mildly constricted range.  Mood was 
depressed.  Thought processes were logical and linear with 
tight associations.  There was no paranoid or delusional 
thought content and no homicidal or suicidal ideation.  
Insight and judgment were good.  The examiner diagnosed PTSD, 
chronic, and depressive disorder not otherwise specified.  
The GAF designation was "58", indicating a degree of 
functional assessment that was between serious and moderate 
symptoms but was more nearly approaching moderate symptoms.

In October 1999, the Board received a statement from the 
veteran's husband that he felt that the PTSD symptoms had 
gotten worse.  He stated that the veteran had started to 
become withdrawn from him and that she had few friends.  He 
stated that, at work, the veteran talked to only a few 
people.  The veteran's husband expressed his opinion that 
with the GAF designations that the veteran had been given, 
her PTSD should be rated higher than it is.

Analysis:  The Board notes that, while this claim was pending 
on appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Although the law is applicable to all claims, including the 
one for the increased rating for PTSD in this case, the Board 
notes that, even prior to the new law, there was a much lower 
threshold for finding a claim for an increased rating well 
grounded than there was for finding a claim for service 
connection for a disability well grounded.  In Proscelle v. 
Derwinski, the United States Court of Appeals for Veterans 
Claims (Court) held that where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The practical effect 
of this holding was that the Board and the ROs found nearly 
all claims for increased ratings to be well grounded.  Stated 
another way, claims for increased ratings were hardly ever 
denied for the reason that they were not well grounded.

In this case, the RO did not deny the claim for an increased 
rating for PTSD for the reason that it was not well grounded.  
Moreover, although the VCAA had not yet been enacted when the 
RO adjudicated the claim for an increased rating, the RO has 
met its duty to assist the appellant in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
statement of the case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim when the RO noted the 
criteria for a higher rating than 10 percent.  Moreover, the 
veteran's representative demonstrated knowledge and 
understanding of this criteria in the arguments set forth in 
the notice of disagreement.  The appellant was afforded an 
additional period of 90 days to submit evidence once the case 
was certified to the Board in October 1999, and the appellant 
took advantage of this right by submitting additional 
evidence to the Board in November 1999 and waiving her right 
to have the RO review this evidence in the first instance.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, and it appears that 
all evidence relevant to this claim has been obtained and 
associated with the claims folder.  Service medical records 
have been associated with the claims folder.  Multiple VA 
Mental Status examinations were conducted, and copies of the 
reports associated with the file.  Accordingly, the Board 
concludes that the VA's duty under the new law to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim has 
been fulfilled as well as the duty to assist her with the 
development of evidence relevant to her claim by obtaining 
treatment records and affording her VA medical examinations.  
Therefore, the Board concludes that remand for compliance 
with the provisions of the VCAA would serve no useful purpose 
in this case with regard to the claim for an increased rating 
for PTSD.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the criteria for evaluating PTSD in the VA Schedule for 
Rating Disabilities, a noncompensable evaluation is assigned 
where "[a] mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication."  A 10 percent evaluation is assigned for 
"[o]ccupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication."  A 30 percent rating is provided for 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  The next 
higher or 50 percent rating may be assigned for 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  The 
next higher or 70 percent rating may be assigned for 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  The highest or 100 
percent evaluation may be assigned for "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

In this case, the symptoms described in the criteria for the 
100 and 70 percent ratings have been ruled out on every 
examination report in the record.  The veteran has 
consistently been shown to be alert and oriented in time, 
place, and person, with no impairment in thought processes 
and no suicidal or homicidal ideation.  Accordingly, these 
ratings are not for application and the issue in the case is 
whether the evidence of record shows that the criteria for 
the 30 percent or 50 percent evaluations have been met.  

With regard to the criteria for a 50 percent rating, the 
Board notes that such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking have not been shown by the medical evidence of 
record in this case.  Although on one occasion the veteran's 
affect was described as angry and irritable, it has most 
often been described as only mildly constricted and never as 
"flattened".  Finally, the veteran has been described as 
having a "disturbance" of mood in that her mood has been 
described as "depressed".  This is the only symptom of the 
50 percent criteria that the veteran meets and it is 
contemplated specifically by the 30 percent criteria.  
Accordingly, the Board concludes that the criteria for a 50 
percent rating have not been met.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

With regard to the 30 percent criteria, the Board notes that, 
although the evidence of record does not show that the 
veteran has experienced anxiety, suspiciousness, panic 
attacks (weekly or less often), or memory loss, she has been 
shown to have a depressed mood on occasion and to have 
chronic sleep impairment.  Accordingly, the Board concludes 
that the symptoms associated with the veteran's PTSD more 
nearly approximate the criteria for the 30 percent rating.  
However, for the reasons noted above, they do not meet the 
criteria for the next higher or 50 percent rating.  
Concerning this, the Board notes that the GAF designations of 
56, 58 and 60 indicate a functional assessment of moderate, 
rather than serious symptoms.  Accordingly, the Board 
concludes that an increased rating of 30 percent, but not 
higher, for PTSD is warranted in this case.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


ORDER

New and material evidence having been submitted, the claim 
for service connection for STD including herpes and Chlamydia 
is reopened.  To this extent only, the appeal is granted.

An increased rating of 30 percent, but not higher, for 
service-connected PTSD is granted.


REMAND

1.  New and material evidence for migraine headaches:  In her 
original claim received by the RO in January 1995, the 
veteran claimed service connection for migraine headaches.  
In an October 1995 rating decision, the RO denied the claim 
for service connection migraine headaches, concluding that 
migraine headaches existed prior to service and were not 
aggravated by service.  In March 1996, the RO received a 
statement from the veteran requesting that her claim for 
service connection for migraine headaches be reopened.  She 
stated that her headaches were aggravated while she was on 
active duty and she requested that the RO obtain treatment 
records from Darnell Army Hospital in connection with this 
claim.

In November 1997, the RO received a statement from the 
veteran requesting that her claim for service connection for 
headaches be reopened.  She stated the claim was based on 
aggravation and requested that "attached" medical records 
be used to support the claim.  Outpatient records received by 
the RO on the same day in November as the veteran's statement 
did not show any complaints or findings relevant to 
headaches.  In November 1998, the RO wrote to the veteran and 
explained that her claim for service connection for migraine 
headaches was previously denied and that no further action 
could be taken on her claim unless she submitted new evidence 
to show that the disorder was incurred in or aggravated by 
military service.  The RO notified the veteran of the best 
type of evidence to submit.

In January 1999, the RO received a statement from the veteran 
in which she discussed a service medical record dated January 
27, 1989, in which an examiner had recorded a history 
provided by the veteran of having been diagnosed with 
migraine headaches by a civilian doctor prior to service in 
1986.  She stated that her "mother had mentioned that one of 
her doctor friends stated it sounds like a migraine 
[headache]" but that she "was never treated nor (sic) 
diagnosed w[ith] migraine or vascular tension [headaches]" 
prior to service.

In a March 1999 rating decision, the RO denied the veteran's 
claim for service connection for migraine headaches on the 
grounds that she had not submitted new and material evidence 
to reopen the claim, noting that treatment records submitted 
did not show treatment for headaches and that they did not 
provide evidence to show that headaches were aggravated by 
service.  The RO referred to the standard set forth by the 
United States Court of Appeals for Veterans Claims (Court) in 
Colvin v. Derwinski for determining whether evidence was new 
and material:  "To justify reopening of a claim on the basis 
of new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), overruled by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In the March 1999 notice of disagreement, the veteran did not 
contend that she had submitted new and material evidence to 
reopen her claim but rather argued the claim on the merits, 
stating that, although she had given a history of headaches 
prior to service, "no treatment for the disability was 
rendered" and "[t]reatment for headaches was not sought 
prior to service because the disability was not of the 
severity to require treatment."  It was also noted that 
"[i]t was not until the veteran entered into the military, 
and had been serving for approximately ten months, that the 
condition became of the severity to seek treatment."  The 
veteran contended that "this history shows that the 
veteran's headaches were non-disabling upon entry into 
service, and were aggravated by such service."

In May 1999, the RO issued a statement of the case in which 
the veteran was provided with the VA regulation pertaining to 
new and material evidence, i.e., 38 C.F.R. § 3.156.  In June 
1999, the veteran perfected her appeal to the Board by 
submitting a VA Form 9 substantive appeal.  In the September 
1999 VA Form 646, Statement of Representative in Appealed 
Case, no argument was made regarding what evidence 
constituted new and material evidence to reopen the claim.  

In a March 2000 "Appellant's Brief", submitted by the 
veteran's representative, it was noted that a decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), Hodge v. West, had overruled the standard 
for determining what constituted new and material evidence 
that had been adopted by the Court in Colvin v. Derwinski in 
favor of VA's own regulation pertaining to new and material 
evidence, i.e., 38 C.F.R. § 3.156(a), and that, because the 
RO had applied the Colvin standard in this case, the case 
"must be remanded" for the RO to determine "whether the 
evidence submitted is 'material' as defined under 38 C.F.R. 
§ 3.156(a)."  See March 2000 Appellant's Brief at 3.  No 
argument was made regarding what evidence had been submitted 
in this case which constituted new and material evidence to 
reopen the claim under section 3.156(a).

In November 1999, the Board received a statement from the 
veteran's husband which contained his description of the 
headaches that the veteran experienced "toward the end of 
her career in the [service]."  He stated, "With her being 
in the medical field I know for a fact that she was getting 
treatment for these conditions."

Reasons for remand:  The veteran requested in March 1996 that 
the RO obtain treatment records from Darnell Army Hospital in 
connection with her petition to reopen her claim for service 
connection for migraine headaches.  There is no evidence that 
the RO attempted to obtain these records or acquire more 
information from the veteran regarding the dates she was 
treated there in order to acquire these records.  Because 
these records might provide new and material evidence to 
reopen her claim and because the RO was put on notice of the 
existence of these records, the RO must attempt to obtain 
them.  See Graves v. Brown, 8 Vet. App. 522, 524-25 (1996).  
On remand, the RO must apply the standard for determining 
whether evidence is new and material evidence as set forth in 
section 3.156(a) of VA regulations as required by the Federal 
Circuit in Hodge v. West.

2.  Service connection for a gynecological condition, for 
otitis media to include tinnitus, and for infertility (in 
addition to development of the reopened claim for STD to 
include herpes and Chlamydia).

These three claims were denied by the RO in rating decisions 
dated March 1999, June 1997, and July 1997, respectively, on 
the basis that they were "not well grounded."  As noted 
above, on November 9, 2000, the President signed into law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA for each of the three claims 
noted above as well as for the reopened claim for service 
connection for STD to include herpes and Chlamydia.  However, 
it is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case. 

Service connection for a gynecological condition, for 
infertility, and for STD to include herpes and Chlamydia.

In November 1987, the veteran was seen in service for the 
chief complaint of vaginal pain.  In addition to a diagnosis 
of herpes, a diagnosis of pelvic inflammatory disease (PID) 
was also rendered.  The veteran was seen in April 1988 for 
"break through" bleeding after being prescribed birth 
control pills.  She was seen for this condition again in 
October 1988.  In February 1989, the veteran underwent a 
pelvic examination which was normal.  In August 1989, the 
veteran was treated for yeast vaginitis.  In April 1990, the 
veteran was seen for complaints of abdominal and back pain.  
The assessment was dysmenorrhea.  On a September 1991 
reenlistment examination report, the veteran indicated on the 
"Report of Medical History" that she had had a change in 
menstrual pattern in 1988 while taking birth control pills.  
In February 1992, the veteran was seen for complaints of 
menstrual cramping since age thirteen.  The assessment was 
primary dysmenorrhea.  In June 1992, a report showing the 
results of a pap smear reflected no evidence of dysplasia or 
malignancy.  In October 1992, the veteran was given a refill 
of pain medications for dysmenorrhea.  In May 1993, the 
veteran underwent a gynecological examination the results of 
which were normal.  In June 1993, the veteran was seen for 
complaints of menstrual cramps.  In April 1994, the veteran 
underwent a gynecological examination the results of which 
were normal.

In October 1997, the RO received a claim from the veteran for 
service connection for a "gyn[ecological] condition".  At 
this time, the veteran had already filed separate claims for 
service connection for STD including herpes and Chlamydia and 
for infertility.  The RO denied the claim because service 
medical records and outpatient treatment records did not show 
treatment for a chronic gynecological condition.  In the 
March 1999 notice of disagreement, the veteran's 
representative presented the arguments for the claims for STD 
including herpes and Chlamydia and for a "gynecological 
condition" together and stated that it was the veteran's 
contention that she developed not only herpes and Chlamydia 
due to the sexual assault in service but also PID, 
pyelonephritis, and urinary tract infections.

In an October 1999 statement from the veteran's husband, he 
stated that the veteran had been treated for herpes at the 
Temple, Texas, VAMC and the Darnell Army Community Hospital.

Concerning the claim for infertility, service medical records 
reflect that the veteran was noted to be ten and a half weeks 
pregnant in service in March 1988 but a few days later she 
had a miscarriage.  In June 1993, the veteran requested a 
specific type of birth control and stated that she did not 
want to have children until 1997.

Outpatient treatment records, dated in November and December 
1997, showed that the veteran reported that she and her 
husband had been trying to conceive a child since 1995.  The 
veteran reported that she had been pregnant in 1988 as the 
result of being raped in service.  She stated that her 
husband was in good health and had one child by a previous 
relationship.  The impression was infertility.  Tests were 
conducted and it was determined that the husband's sperm 
analysis was normal.  The veteran's pap smear was normal and 
a hysterosalpingogram was recommended.

In a September 1998 Mental Health/Psychiatry Medical Record, 
the veteran provided a history of having gynecological 
complications from the rape in service that have interfered 
with her ability to have children.  Specifically, she stated 
that as a result of STD from the rape, her tubes had become 
blocked preventing fertilization.  An October 1998 Mental 
Health/Psychology Medical Record reflected that the veteran 
reported that she and her husband "are talking about 
children" but did not indicate anything about fertility 
problems.

In March 1999, the veteran's representative contended that 
the claim for service connection for infertility had been 
misinterpreted and that the veteran was claiming entitlement 
to special monthly compensation for loss of use of a creative 
organ due to the gynecological complications resulting from 
the sexual assault in service.

In the October 1999 statement from the veteran's husband, he 
stated that the rape in service had had an effect on the 
veteran such that she did not "have the normal sexual 
feeling since the assault" and he indicated that he wanted 
"us to have children someday."  The veteran's husband did 
not indicate in the statement whether the veteran had been 
found by doctors to be infertile in any pathological sense.  
A March 1999 Medical Record indicated that the veteran and 
her husband were trying to conceive a child and that she had 
been off her psychotropic medication regimen for this reason.  
It was indicated that the veteran planned to see a fertility 
specialist for follow-up "at Emory".

Remand development:  On remand, the RO should attempt to 
obtain additional records of treatment for a gynecological 
condition including records from the VAMC in Temple, Texas, 
and at Darnell Army Community Hospital.  The RO should also 
attempt to obtain the results of the hysterosalpingogram, if 
conducted, that was recommended in the December 1997 
outpatient record of the Temple, Texas, VAMC, as well as any 
other records pertaining to the issue of possible infertility 
including the records of treatment with a fertility 
specialist "at Emory" referred to in the March 1999 Medical 
Record.

In addition, the veteran should be provided with a VA 
gynecological examination by an examiner who has reviewed all 
the medical evidence of record and who can state which 
gynecological disorders, if any, the veteran has presently 
and which, if any, are the result of a disease or injury, 
including the sexual assault in November 1987, incurred in 
service.  The examiner should also render an opinion on 
whether the veteran is infertile and, if so, whether 
infertility is the result of a disease or injury incurred in 
service and, if so, what that disease or injury was as shown 
by the service medical records.

Service connection for otitis media to include tinnitus.

In October 1989, the veteran was seen for complaints of right 
ear pain for two days.  The assessment was right otitis 
media.  She was treated with antibiotics.  On follow up visit 
nine days later, the examiner noted that the otitis media had 
resolved.

In January 1991, the veteran was seen for complaints of 
headache, dizziness, ringing of ears and itching of ears, 
vomiting, and being off balance.  The assessment was rule out 
strep versus otitis media.  The veteran was referred to a 
doctor who stated that there was no evidence of otitis media.  
Right ear was tender on tug and the canal was clear although 
there was a mass on the right tympanic membrane.  She was 
seen by another examiner the next day for follow up of right 
ear pain (otalgia) with tinnitus.  There was no evidence of a 
middle ear problem on examination.  She was sent for an Ear, 
Nose, and Throat (ENT) consultation.  The assessment was 
right otalgia of questionable etiology with minimal canal 
irritation.

On a September 1991 reenlistment examination report, the 
veteran noted on the "Report of Medical History" that she 
did not have and had never had ear trouble.  In February 
1992, the veteran was seen for complaints of ringing in the 
ears and other symptoms associated with an upper respiratory 
infection.

In March 1993, the veteran was seen for a two-day history of 
bilateral ear pain.  The assessment was Eustachian tube 
dysfunction versus otitis media.  She was seen for follow up 
the next day, and the assessment was probable otitis media. 
She was treated with antibiotics.  Three days later, the 
assessment was resolving otitis media.

In July 1993, the veteran was seen for complaints assessed as 
an upper respiratory infection.  At that time, she reported 
her ears were okay.  On a November 1993 examination report, 
the veteran noted on the "Report of Medical History" that 
she did not have and had never had ear trouble.  The ears 
were found to be normal on clinical examination.  On the July 
1994 examination report for separation from service, the 
veteran noted on the "Report of Medical History" that she 
did not have and had never had ear trouble.  The ears were 
found to be normal on clinical examination.  

On a May 1995 VA Audio examination report, the examiner noted 
that the veteran reported being told she had scar tissue on 
her right tympanic membrane in 1989-91.  She also complained 
of right-sided, high-pitched, medium to loud tinnitus 2-3 
times a day for 1-2 minutes.  She stated that it began in 
1989-90 following a tonsillectomy.  She reported that it made 
her dizzy and that she found it annoying.  The examiner noted 
that it was not felt to be significant.

On a June 1995 VA General Medical examination, the veteran 
complained of tinnitus.  On examination of the ears, tympanic 
membranes were intact bilaterally.  There was no drum 
perforation or discharge.

In October 1996, the RO received a claim for service 
connection for otitis media and tinnitus with attached 
medical records.  The medical records included copies of the 
service medical records from March 1993 showing treatment for 
otitis media and an outpatient record dated in March 1996 
which reflected that there was a tube in the right ear which 
the doctor felt "doesn't need to come out -- 50:50 chance of 
solving tinnitus."

The RO denied the claim for service connection for otitis 
media to include tinnitus in June 1997 on the grounds that 
there was no finding on the separation examination that these 
conditions persisted after treatment in service.  In a 
statement received by the RO in March 1999, after the 
statement of the case was issued, the veteran contended that 
she still suffers from a chronic ear condition which 
manifested during her service.  She requested a VA 
examination to verify the existence of the condition.  She 
also contended that she "did suffer from noise exposure 
while in service, and that tinnitus may have resulted from 
that exposure."

Remand development:  On remand, the veteran should be 
provided with a VA examination by an examiner who has 
reviewed all the medical evidence of record and who can state 
whether the veteran has otitis media currently and whether 
the otitis media she was treated for in service is a chronic 
condition or whether it resolved with treatment in service.  
The examiner should render an opinion as to the likelihood 
that current tinnitus is due to a disease or injury incurred 
in service and, if so, what disease or injury that was, as 
shown by the service medical records.

3.  Increased rating for chronic low back strain, rated as 10 
percent disabling.

In October 1997, the RO received a claim for an increased 
rating for service-connected chronic low back strain.  In 
November 1997, the RO received outpatient treatment reports 
among which was a September 1997 Progress Note from an 
orthopedic clinic showing that the vetera was seen with 
complaints of back pain.  Objectively, she had a severely 
antalgic gait with weight bearing on right lower extremity.  
She had difficulty with forward bending and extension.  The 
assessment was intervertebral disc syndrome, lumbosacral 
spine, without clinically localizing radiculopathy.

In December 1998, the veteran was afforded a VA examination 
for low back strain.  Flexion of the low back was to 65 
degrees with pain at 15 degrees.  The examiner reported right 
lateral rotation to 15 degrees with pain at 15 degrees; and 
left lateral rotation to 15 degrees with pain at 15 degrees.  
However, later in the examination report, the examiner noted 
right and left rotation of the lumbar spine to 20 degrees 
with pain at 20 degrees.  In the lumbar spine, pain, fatigue, 
weakness, lack of endurance following repeated use were 
noted, with pain having the major effect on functioning.  
There was evidence of painful motion just by observing the 
veteran.  Neurological examination was entirely normal.  The 
diagnosis was chronic low back strain.  It was noted that the 
veteran had pain in the back during walking and sitting for 
long periods of time which was relieved by lying down or 
medication.

In December 1998, the veteran was seen in a pain clinic with 
a history of chronic low back pain.  The assessment was 
chronic low back pain with associated myofascial 
tightness/trigger points.  Evidence also showed that the 
veteran had been seen for a back spasm at work earlier that 
month  She reported having had a similar episode two months 
earlier.  Objectively, there was muscle spasm of the lower 
back.  The assessment was chronic low back, acute 
exacerbation.

In November 1999, the Board received additional evidence 
pertaining to the low back claim from the veteran.  The 
veteran was seen in March and April 1999 for chronic low back 
pain.  The assessment was chronic low back pain, stable, on 
medications.  The veteran was seen on three occasions in June 
1999.  A June 1999 orthopedic clinic progress note showed 
complaints of relatively constant low back pain with mild 
relief with rest and relief at night with medication.  Prior 
injection provided relief and physical therapy provided 
moderate relief.  Motrin provided moderate relief.  The 
veteran had full thoracic/lumbar spine range of motion on 
examination.  The assessment was degenerative disc disease 
with musculoskeletal strain.

Reason for remand:  None of the examination reports address 
the rating criteria in enough detail to be adequate for 
rating purposes.  Moreover, the one report that provided for 
range of motion in degrees contained a contradictory 
statement about the degrees for right and left lateral 
rotation (to 15 degrees or to 20 degrees?), did not provide 
range of motion for extension, and did not state what the 
values in degrees were for normal range of motion which is 
not provided by the rating criteria.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should write to the veteran 
and ask her where she has been treated 
for STDs, including herpes and Chlamydia; 
for infertility; for any other 
gynecological condition; for otitis media 
with tinnitus; and for low back pain 
while her claims have been pending on 
appeal.  The RO should assist the veteran 
in obtaining any recent treatment records 
identified by her, providing the 
appropriate release forms where necessary 
for private records.

In a March 1996 statement, the veteran 
contended that she had been treated at 
Darnell Army Hospital for migraine 
headaches.  The RO should attempt to 
obtain these records in connection with 
the veteran's petition to reopen her 
claim for service connection for migraine 
headaches.

The RO should attempt to obtain 
additional records of treatment for a 
gynecological condition including records 
from the VAMC in Temple, Texas, and from 
Darnell Army Community Hospital.  The RO 
should also attempt to obtain the results 
of the hysterosalpingogram, if conducted, 
that was recommended in the December 1997 
outpatient record of the Temple, Texas, 
VAMC, as well as any other records 
pertaining to the issue of possible 
infertility including the records of 
treatment with a fertility specialist 
"at Emory" referred to in the March 
1999 Medical Record.

3.  The RO should schedule the veteran 
for VA examinations to provide the 
medical information necessary to resolve 
the claims as indicated below:

Gynecological examination:  The examiner 
must review all the medical evidence of 
record including the service medical 
records pertaining to gynecological 
conditions.  The examiner must state 
which gynecological disorders, if any, 
the veteran has presently and which, if 
any, are the result of a disease or 
injury, including the sexual assault in 
November 1987, incurred in service.  The 
examiner should also render an opinion on 
whether the veteran is infertile and, if 
so, whether infertility is the result of 
a disease or injury incurred in service 
and, if so, what that disease or injury 
was as shown by the service medical 
records.

Otitis media with tinnitus:  The VA 
examiner must review all the medical 
evidence of record, including the service 
medical records, and state whether the 
veteran has otitis media currently and 
whether the otitis media she was treated 
for in service is a chronic condition or 
whether it was an acute and transitory 
disorder that resolved with treatment in 
service.  The examiner should render an 
opinion as to the likelihood that current 
tinnitus is due to a disease or injury 
incurred in service and, if so, what 
disease or injury that was, as shown by 
the service medical records.

Chronic lumbar strain:  The examiner must 
record the range of motion of the lumbar 
spine in degrees and state whether the 
range of motion represents normal range 
of motion or slight, moderate, or severe 
limitation in the range of motion of the 
lumbar spine.  The examiner should take 
into account pain on motion in 
determining whether limitation of motion, 
if any, is slight, moderate, or severe.  
In addition to providing values for the 
range motion of the lumbosacral spine 
found on examination, the examiner must 
provide values in degrees for the normal 
range of motion of the lumbar spine, 
because , unlike the knee and other 
joints, normal range of motion for the 
lumbar spine is not depicted in any way 
in the VA Schedule for Rating 
Disabilities.  Cf. 38 C.F.R. § 4.71, 
PLATE II.

The examiner must specify in the 
examination report whether there are any 
abnormal neurological findings pertaining 
to the low back on examination, -- i.e., 
symptoms compatible with sciatic 
neuropathy such as characteristic pain 
and demonstrable muscle spasm or absent 
ankle jerk -- and the examiner should 
state the frequency and duration of the 
attacks of these symptoms, if present.

The examiner should note whether the 
following are present or absent on 
examination:  muscle spasm on extreme 
forward bending; marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion (either 
bilateral or unilateral) in a standing 
position; loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; listing of 
the whole spine to the opposite side; 
positive Goldthwaite's sign; and abnormal 
mobility on forced motion.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the petition to reopen a claim for service 
connection for migraine headaches; the 
claims for service connection for STD to 
include herpes and Chlamydia; for 
infertility; for a gynecological 
condition; and for otitis media with 
tinnitus; and the claim for an increased 
rating for chronic low back strain.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



